Exhibit 10.3

 

SUPERMEDIA INC. 2009 LONG-TERM INCENTIVE PLAN

2010 LONG-TERM INCENTIVE AWARD AGREEMENT

 

This Award Agreement (this “Agreement”) made as of the 12th day of March, 2010,
by and between SUPERMEDIA INC. (the “Company”) and SCOTT W. KLEIN (the
“Participant”).

 

1.                                       Award.  In accordance with the
SuperMedia Inc. 2009 Long-Term Incentive Plan (the “Plan”), the Company has
granted a 2010 long-term incentive award (the “Award”) to the Participant
consisting of 79,000 restricted shares.

 

2.                                       SuperMedia Inc. common stock
(“Restricted Shares”).  This Award and the Restricted Shares covered by this
Award are subject to the terms and conditions of this Agreement and the Plan, a
copy of which is has been furnished to the Participant.  The Participant is a
party to that certain Employment Agreement between the Participant and the
Company, dated May 30, 2008 (the “Employment Agreement”).  The provisions of the
Employment Agreement will govern in the event of any inconsistency with the
terms of this Agreement.  Except as otherwise provided herein, capitalized terms
used but not defined in this Agreement will have the meanings ascribed to them
by the Plan.  This award is made in accordance with and in satisfaction of the
Company’s obligation under Section 2.4(b) of the Employment Agreement (relating
to the 2010 long term incentive award to Mr. Klein).

 

3.                                       Vesting Conditions.

 


(A)                                  GENERAL.  SUBJECT TO THE PARTICIPANT’S
CONTINUOUS EMPLOYMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY,
“SUPERMEDIA”) THROUGH THE APPLICABLE VESTING DATE, THE RESTRICTED SHARES WILL
VEST IN ONE-THIRD INCREMENTS ON EACH OF MARCH     , 2011, MARCH     , 2012, AND
MARCH     , 2013.


 


(B)                                 FORFEITURE OF UNVESTED AWARD.  EXCEPT AS
OTHERWISE PROVIDED, IF THE PARTICIPANT’S EMPLOYMENT WITH SUPERMEDIA IS
TERMINATED, THEN, UPON THE TERMINATION OF SUCH EMPLOYMENT, THE PARTICIPANT WILL
FORFEIT ALL RIGHT, TITLE AND INTEREST IN ANY THEN OUTSTANDING RESTRICTED SHARES
THAT HAVE NOT VESTED AS PROVIDED HEREIN.  THE PARTICIPANT IS THE RECORD OWNER OF
THE RESTRICTED SHARES ON THE COMPANY’S BOOKS, SUBJECT TO THE RESTRICTIONS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.  BY EXECUTING THIS AGREEMENT, THE
PARTICIPANT EXPRESSLY AUTHORIZES THE COMPANY TO CANCEL, REACQUIRE, RETIRE, OR
RETAIN, AT ITS ELECTION, ANY RESTRICTED SHARES IF AND WHEN THEY ARE FORFEITED IN
ACCORDANCE WITH THIS AGREEMENT. THE PARTICIPANT WILL EXECUTE AND DELIVER SUCH
OTHER DOCUMENTS AND TAKE SUCH OTHER ACTIONS, IF ANY, AS THE COMPANY MAY
REASONABLY REQUEST IN ORDER TO EVIDENCE SUCH ACTION WITH RESPECT TO ANY
RESTRICTED SHARES THAT ARE FORFEITED.


 


(I)                                     SPECIAL VESTING RULES.  IF, BEFORE THE
AWARD BECOMES VESTED, (A) THE PARTICIPANT’S EMPLOYMENT WITH SUPERMEDIA IS
TERMINATED BY REASON OF THE PARTICIPANT’S DEATH, (B) THE PARTICIPANT’S
EMPLOYMENT WITH SUPERMEDIA IS TERMINATED BY SUPERMEDIA WITHOUT “CAUSE” OR BY
REASON OF THE PARTICIPANT’S “DISABILITY” (AS SUCH TERMS ARE DEFINED IN THE
EMPLOYMENT AGREEMENT), (C) THE PARTICIPANT’S EMPLOYMENT WITH SUPERMEDIA IS
TERMINATED BY THE PARTICIPANT FOR GOOD REASON PURSUANT TO THE EMPLOYMENT
AGREEMENT, OR (D) THERE OCCURS A CHANGE IN CONTROL, THEN THE AWARD WILL
THEREUPON BECOME FULLY VESTED; PROVIDED, HOWEVER, THAT

 

--------------------------------------------------------------------------------


 


NO SUCH ACCELERATION OF VESTING WILL APPLY UNLESS, AS OF THE TIME SUCH
ACCELERATION WOULD OTHERWISE OCCUR, THE PARTICIPANT HAS MAINTAINED CONTINUOUS
COMPLIANCE WITH THE RESTRICTIVE COVENANTS SET FORTH IN SECTION 8 OF THE
EMPLOYMENT AGREEMENT (THE “RESTRICTIVE COVENANTS”) AND THE PARTICIPANT HAS
EXECUTED AND DELIVERED TO THE COMPANY A GENERAL RELEASE OF CLAIMS AGAINST THE
COMPANY, ITS SUBSIDIARIES AND ANY OF ITS OR THEIR AFFILIATES IN THE FORM
ATTACHED TO THE EMPLOYMENT AGREEMENT AS EXHIBIT C.


 

4.                                       Dividend Equivalents; Voting Rights.

 

(a)                                  General. If the Company declares and pays
dividends on outstanding Shares, then, on the dividend payment date, the
Participant will be credited with dividend equivalent restricted stock units
with respect to the Participant’s outstanding Restricted Shares (and dividend
equivalent restricted stock units).  The number of such dividend equivalent
restricted stock units will be determined by multiplying the number of the
Participant’s outstanding Restricted Shares (and dividend equivalent restricted
stock units), as the case may be, immediately prior to the dividend payment date
by the quotient (rounded to the nearest whole number) of (a) the amount of the
dividend payable with respect to one outstanding Share on the dividend payment
date, divided by (b) the closing price per Share on the Nasdaq Stock Market on
the dividend payment date (or, if no shares are traded on such date, the closing
price per Share on the immediately preceding date on which the Shares are
traded).  The dividend equivalent restricted stock units will be subject to
substantially the same vesting, forfeiture, and other terms and conditions
applicable to the corresponding Restricted Shares and will be settled in the
form of an equivalent number of Shares (or, at the election of the HR Committee,
cash equal to the value of such Shares) if and when the corresponding Restricted
Shares become vested.  The Participant will be entitled to exercise voting
rights with respect to outstanding Restricted Shares held under this Agreement.

 

(b)                                 Dividend Equivalents Following Termination
of Employment.  Notwithstanding the foregoing, if the Participant’s employment
with SuperMedia terminates before the Participant is fully vested in the Award
and if, as a result of such termination of employment, the Participant’s vested
interest in the Award accelerates pursuant to Section 2 above, then the HR
Committee, acting in its discretion, will determine whether and the extent to
which the Participant will vest in the dividend equivalent restricted stock
units credited pursuant to the preceding subsection, and the HR Committee’s
exercise of this discretion shall be final, conclusive, and binding.  The HR
Committee may condition vesting of the dividend equivalent credits following
termination of the Participant’s employment upon the Participant’s compliance
with the Restrictive Covenants and the Participant’s execution and delivery of
the above-referenced general release.

 

5.                                       Settlement of Award.

 

(a)                                  Settlement of Restricted Share Award.  If,
as, and when Restricted Shares become vested, and subject to the satisfaction of
applicable withholding and other legal requirements, (1) the Restricted Shares
will become vested Shares and will no longer be subject to the transfer
restrictions and forfeiture conditions contained in this Agreement, and the
Company’s books will be updated accordingly, and (2) any dividend equivalent
restricted stock

 

2

--------------------------------------------------------------------------------


 

units credited to the Participant with respect to such vested Shares will be
settled in the form of Shares and/or cash in accordance with Section 3 above.

 

(b)                                 Form of Settlement Following a Change in
Control.  Notwithstanding the foregoing, if a Change in Control (within the
meaning of the Plan) occurs, then, immediately prior to the Change in Control,
the Shares covered by this Agreement (including Restricted Shares, as well as
Shares represented by dividend equivalent restricted stock units) will be
converted into (1) publicly traded and registered shares of common stock
(“exchange stock”) of the acquiring or successor company (or a parent company)
having a value equal to the Change in Control transaction value of the Shares or
(2) the right to receive the payment of a like amount in cash, as determined by
the HR Committee prior to the Change in Control.  For the purposes of applying
the provisions of this Agreement, if, in connection with a Change in Control,
the Award is converted into an Award covering shares of exchange stock, the
definition of the term “Shares” will be deemed to include such shares of
exchange stock.

 

6.                                       Assignment; Beneficiary.  The Award and
the Participant’s rights with respect thereto may not be assigned, pledged, or
transferred except to the Participant’s beneficiary following the Participant’s
death (subject to the terms of this Agreement and the Plan), and any attempted
assignment, pledge, or transfer in violation of this Agreement or the Plan will
be void ab initio and of no force or effect.  The Participant may designate a
beneficiary by filing a written (or electronic) beneficiary designation form
with the Company in a manner prescribed or deemed acceptable for this purpose by
the Company’s Executive Vice President - Human Resources and Employee
Administration.  Each such beneficiary designation will automatically revoke all
prior designations by the Participant.  If the Participant does not make a valid
beneficiary designation under the Plan during the Participant’s lifetime or if
no designated beneficiary survives the Participant, the Participant’s
beneficiary will be deemed to be the Participant’s surviving spouse or, if none,
the Participant’s estate.

 

7.                                       No Other Rights Conferred.  The grant
of the Award under this Agreement shall not be deemed to constitute a contract
of employment with the Participant or affect in any way the right of the Company
or a subsidiary to terminate the Participant’s employment at any time for any or
no reason.  Compensation attributable to the Award made under this Agreement
shall not be taken into account as compensation for purposes of determining the
Participant’s benefits or entitlements under any employee pension, savings,
group insurance, severance, or other benefit plan or arrangement, unless and
except to the extent otherwise specifically provided by such plan or
arrangement.

 

8.                                       Withholding.  The Company’s obligation
to make payments or issue or remove restrictions on Shares under this Agreement
shall be subject to and conditioned upon the satisfaction by the Participant of
applicable tax withholding obligations.  The Company and its subsidiaries may
require the Participant to remit an amount sufficient to satisfy applicable
withholding taxes or deduct or withhold such amount from any payments otherwise
owed the Participant (whether or not under this Agreement or the Plan).  The
Participant expressly elects to authorize the Company to deduct from any
compensation or any other payment of any kind due to the Participant, including
withholding the issuance of Shares, the amount of any federal, state, local, or
foreign taxes required by law to be withheld as a result of the grant or vesting
of

 

3

--------------------------------------------------------------------------------


 

the Shares in whole or in part; provided, however, that the value of the Shares
withheld may not exceed the statutory minimum withholding amount required by
law.

 

9.                                       HR Committee Authority.  The HR
Committee shall have complete discretion in the exercise of its rights, powers,
and duties under this Agreement.  Any interpretation or construction of any
provision of, and the determination of any question arising under, this
Agreement shall be made by the HR Committee in its discretion and such exercise
shall be final, conclusive, and binding.  The HR Committee may designate any
individual or individuals to perform any of its functions hereunder.

 

10.                                 Successors.  This Agreement shall be binding
upon, and inure to the benefit of, any successor or successors of the Company
and any beneficiary of the Participant.

 

11.                                 Construction.  This Agreement is intended to
grant the Award, including Restricted Shares and dividend equivalent restricted
stock units, upon the terms and conditions authorized by the Plan.  Any
provisions of this Agreement that cannot be so administered, interpreted, or
construed shall be disregarded.  In the event that any provision of this
Agreement is held invalid or unenforceable, such provision shall be considered
separate and apart from the remainder of this Agreement, which shall remain in
full force and effect.  In the event that any provision, including any
restrictive covenant made as a part of this Agreement, is held to be
unenforceable for being unduly broad as written, such provision shall be deemed
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and shall be enforced as amended.

 

12.                                 Applicable Law.  The validity, construction,
interpretation, and effect of this Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without giving effect to the
conflicts of laws provisions thereof.

 

13.                                 Notice.  Any notice to the Company provided
for in this Agreement shall be addressed to the Company in care of the Executive
Vice President - Human Resources and Employee Administration of SuperMedia Inc.
at P. O. Box 619810, 2200 West Airfield Dr., D/FW Airport, TX, 75261, and any
notice to the Participant shall be addressed to the Participant at the current
address shown on the payroll records of the Company, or to such other address as
the Participant may designate to the Company in writing.  Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope as
stated above, registered and deposited, postage prepaid, in a post office
regularly maintained by the United States Postal Service.

 

14.                           Dispute Resolution.  Except as otherwise specified
herein, all disputes arising under the Plan or this Agreement and all claims in
which the Participant seeks damages that relate in any way to the Award or other
benefits of the Plan are subject to the dispute resolution procedures described
in the Employment Agreement.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

SUPERMEDIA INC.

 

 

 

 

 

 

 

By:

 

 

Name: 

 

 

Title:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------